NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MANUEL VERA RIZO, AKA Manuel Vera No. 16-73767
Jr. Rizo, AKA Manuel Rizo, Jr., AKA
Manuel Rizo Vera,                   Agency No. A077-126-866

                Petitioner,
                                                MEMORANDUM*
 v.

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Manuel Vera Rizo, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision finding him removable and denying relief. We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review de novo constitutional claims and

questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005).

We deny the petition for review.

      The agency did not err or violate due process in finding the Department of

Homeland Security (“DHS”) met its burden of proving by clear and convincing

evidence that Vera Rizo had been convicted of robbery under California Penal

Code § 211, where DHS provided a certified electronic docket sheet reflecting

Vera Rizo’s no contest plea to that charge. See 8 U.S.C. § 1229a(c)(3)(B)(iii) (a

docket entry from court records that indicates the existence of the conviction

constitutes proof of a criminal conviction); Lata v. INS, 204 F.3d 1241, 1246 (9th

Cir. 2000) (requiring error and substantial prejudice to prevail on a due process

claim). The record does not support Vera Rizo’s contentions that the electronic

docket sheet was mis-numbered, improperly certified, incomplete, or that it was

otherwise insufficient to establish the existence of the conviction.

      PETITION FOR REVIEW DENIED.




                                          2                                  16-73767